DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:
-The first paragraph of the specification should be updated with the correct priority information that corresponds to the filing receipt.
-In published paragraph [0074], it appears “Table 2” should be “Table 1” (this amendment was made in the parent case).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-12 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph [0059] relates to the cognitive engram and it could not be determined where/which NPL the essential subject matter is found, and that such cannot be incorporated by reference. As Applicant has not described in the specification the algorithms as to how the unique three dimensional cognitive engram is made (the information about from where and what NPL it comes from could have been added after the objection was made), the issue is raised to a failure to comply with the written description requirement. As such, the cognitive engram of the claims is not described in the specification in a way to the skilled artisan that the inventor had possession.
In claims 2 and 14, specification support is not clearly provided for in regard to the claimed features (for example, there is no support for arranging facial features into a matrix array).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of collecting remote biometric data, collecting stimulated neural activity data, compiling said cognitive engram, and correlating said unique three-dimensional cognitive engram are steps that merely correspond to receiving and storing data and correlating that can be performed on a general purpose computer. Further in the system claim, the additional elements of the camera and microprocessor are generic components that merely correspond to receiving and correlating data that can be performed on a general purpose computer. As such, it is nothing more than merely organizing information and does not amount to significantly more than the exception. See: Digitech image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13-17 are rejected under 35 U.S.C. 102(b) as being anticipated by Diamond et al (US Patent 6,698,653 –cited by applicant).
Re Claim 13-15, 17: Diamond et al teach system for capturing biometric data comprising: an electronic camera with a transmitter (the whole system of Fig. 7, and See Col.5, lines 44-45 for transmitter) to capture an image or at least a portion of the face of a person; a microprocessor in said camera, said microprocessor processing said image to generate biometric data representative of said face and equipped with facial recognition (See Col 1. lines 1-19) and biometric data generating software for transmission of said processed biometric data via said transmitter(See Col.3, lines 58-60; Col.5, lines 61-67); a database (See Col.5, lines 44-45, any imaging-memory) for or capable of storing said biometric data to form a set of biometric data each representative of a camera captured facial image of an individual person, the facial images used as stimuli; wherein said database further comprises a plurality of cognitive engrams each representative of a mapping a neural activation in response to a facial image stimulus onto neuronal structure of a subject brain; and a remote processor for completing analysis of the transmitted processed biometric data (See Fig.5, Col.5, lines 33-66; Col.6, lines 1-2).
Re Claim 16: Diamond et al teach system for capturing biometric data comprising a computer in electronic communication with said database, said computer configured to compare said biometric data in said database to biometric data from said camera (See Fig.5, Col.I,lines 15-22).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over deCharms (US Pub 2002/0103429 –cited by applicant) in view of Bernard et al (“The hippocampal region is involved in successful recognition of both remote and recent famous faces”, Dec. 23, 2003 –cited by applicant) and Diamond (US 6,698,653 –cited by applicant).
Re Claims 1-3: deCharms teaches a process of correlating cognitive response to a stimulus comprising; collecting neural activity data (See entire document particularly, Paragraphs [0372], [0272], [0282], [0287], [0289], [0363], [0461], [0525]); from one or more subjects while said subject is exposed to a stimulus (See paragraphs [0013],[0015],[0017]-[0032]); capable of plotting a unique three- dimensional cognitive engram representative of the neural activity caused by said stimulus (See Paragraphs [0573] - [0593], [0181] and (see 110 and 120 @ fig. 1); and correlating said unique three-dimensional cognitive engram with biometric data representative of said stimulus (See Paragraphs [0726], [0770], [0793]).
deCharms teach the claimed invention including a computer assisted method comprising: measuring activity of one or more internal voxels of a brain (See 
Bernard et al teach a system comprising compiling cognitive engram in a database containing a plurality of engrams, each of said plurality of engrams (See page 1705, Experimental task (subjects), fMRI data; Results) associated with a different stimulus (old and recent faces, see fig. 1) for interpreting cognitive response, and plotting a unique cognitive engram representative of the stimulated neural activity caused by said stimulus from said one or more subjects to a level of voxels (figs 2-6 see the graphs of a level of voxels, and the database of Table 1).
It would have been obvious to one having ordinary skill in the art at the time invention was made to modify a system for capturing biometric data of deCharms comprising compiling cognitive engram in a database containing a plurality of engrams, each of said plurality of engrams (See page 1705, Experimental task (subjects), fMRI data: Results) associated with a different stimulus (old and recent faces, see fig. 1) for interpreting cognitive response, and plotting a unique cognitive engram representative of the stimulated neural activity caused by said stimulus from said one or more subjects to a level of voxels (see the graphs of figures 2-6, and the database of Table 1) correlating said unique three-dimensional cognitive engram stored 
deCharms/Bernard disclose all features of the instant invention including using an image or video as the biometric data wherein at least the presented image is digitized and thereby displayed as a matrix array of pixels (see [0224, 0323, 0605] of deCharms) but do not disclose that the biometric data is collected from the security camera with microprocessor from which biometric data is derived. However, Diamond teaches of a security camera 100, 106 with built-in microprocessing (col 1, lines 1-19; col 3, lines 58-60; col 5, lines 33-67: col 6, lines 1-2). The image from the camera is modified by localizing a face (col 5, lines 1-4), localizing eyes (col 4, lines 26-36), and compressing the image (col 4, lines 26-36), and further involves presented the images as a matrix array of digitized pixel values. It would have been obvious to the skilled artisan to modify deCharms/Bernard, to use a camera with a microprocessor as taught by Diamond, in order to efficiently capture and transmit biometric data.
Re Claim 4: deCharms teaches a process wherein said data are collected by magnetic resonance imaging, functional magnetic resonance imaging, magnetic resonance angiography, magnetic resonance spectroscopy, computerized tomography, positron emission tomography, electroencephalogram, magnetic encephalogram, or combinations thereof (See Paragraphs [0079], [0140], [0182], [0224], [0366], [0731]).
Re Claim 5: deCharms teaches a process wherein said data are collected as a plurality of tomographic scans compiled as two-dimensional slices (See Paragraphs [0757], [0264] and [0270]).

Re Claims 7, 8: deCharms teaches a process further comprising performing an operation on said stimulated data prior to plotting said cognitive engram, said operation selected from the group consisting of: correcting for subject movement artifact, reprocessing sequential images, blood oxygen level dependency BOLD consideration and statistical deformation modeling (See Paragraphs [0260], [0386], [0141], [0268], [0251], [0347]).
Re Claim 9: deCharms teaches a process wherein said stimulated data are derived from functional magnetic resonance imaging (See Paragraphs [0003], [0080], [0187], [0649] and Fig. 9).
Re Claim 10: deCharms teaches a process wherein said functional magnetic resonance imaging is correlated with data obtained from positron emission tomography, computerized tomography, magnetic resonance angiography, magnetic resonance spectroscopy or combinations thereof (See Paragraph [0649]).
Re Claim 11: deCharms teaches a process wherein said data are derived from arterial spin labeling and dynamic susceptibility weighted contrast enhanced magnetic resonance imaging (See Paragraph [0469]).
Re Claim 12: deCharms teaches a process wherein said data are derived from magnetization transfer and diffusion-tensor magnetic resonance imaging with whole brain tissue histogram analysis (See Paragraph [0649]).
.

Conclusion
This is a CIP of applicant's earlier Application No. 12/731,264.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.